NUMBER 13-22-00129-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ESMERALDA DODSON,                                                           Appellant,

                                               v.

WATERMARK AT TIMBERGATE B, LLC
AND THOMPSON THRIFT DEVELOPMENT, INC.,
D/B/A WATERMARK RESIDENTIAL,                                                Appellees.


               On appeal from the County Court at Law No. 3
                        of Nueces County, Texas.


                          ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      By two issues, appellant Esmeralda Dodson appeals the trial court’s granting of

summary judgment in favor of appellees Watermark at Timbergate B, LLC and Thompson

Thrift Development, Inc., d/b/a Watermark Residential in this premises liability case. The
parties state that the relevant summary judgment order was signed on March 1, 2022, but

the order in fact indicates it was signed by the trial court on March 1, 2021.

       Given the jurisdictional implications of the order’s date, we abate this appeal to the

trial court with directions to clarify and, if appropriate, correct its summary judgment order

to reflect the date on which it was signed. See TEX. R. APP. P. 25.1(b), 26.1, 44.4(b);

Estate of Hoskins, 501 S.W.3d 295, 301 (Tex. App.—Corpus Christi–Edinburg 2016, no

pet.) (“An untimely notice of appeal . . . does not invoke the jurisdiction of this Court.”).

       Accordingly, we ABATE the appeal and REMAND the cause to the trial court. On

remand, the trial court is ORDERED to inform this Court by written explanation as to

whether it signed its summary judgment order on March 1, 2021, or March 1, 2022. The

trial court shall cause a supplemental clerk’s record containing the requested clarification

and, if necessary, a corrected order to be filed with the Clerk of this Court within TEN

days from the date of this order. The appeal will be reinstated upon receipt of the

supplemental clerk’s record and upon further order of this Court.

                                                                         PER CURIAM

Delivered and filed on the
20th day of October, 2022.




                                               2